JUDGE PKYOB
delivered the eollo-wing dissenting opinion:
Bryan was appointed guardian for one Boaz, who had no estate, but was entitled to a bounty or pen*643sion by reason of services rendered by Ms father as. a soldier in the late civil war.
He employed an attorney, and after several years” • effort to obtain the pension resigned his office as; guardian, and the appellee, Milliken, was appointed, guardian in his stead.
The appointment of Milliken was made by the-Simpson County Court in the month of September, 1874. It may be properly inferred from the record that the appointment of Milliken was for the purpose of prosecuting the claim for the pension and collecting the money.
A guardian before he can obtain this pension money from the pension agent is required to take an oath of his loyalty to the Constitution, and, in addition,, must show by two witnesses that he is still guardian, and that Ms ward is alive.
After Bryan had resigned his office, which was in September, 1874, he obtained in June, 1875, the certificate ' of the county clerk of his county that he, was still the guardian, with the statement of two witnesses that his ward was still alive, and on the seventeenth of July, 1875, took the oath as to his loyalty, and on the thirty-first of July, 1875, receipted to the pension agent for one thousand two hundred and thirty-six dollars, the pension money that the ward was then entitled to. So this former guardian, within ten months after Milliken had been appointed, collected this money, and having failed to account for it, and being insolvent, Milliken is sought to be made responsible by the administrator of the ward, the latter having died after this money *644was received. He also collected other small sums, but the one thousand two hundred and thirty-six dollars is the principal sum in controversy.
The court below decided in favor of Milliken, but this court has reversed- that judgment.
It is difficult to perceive upon what theory the responsibility of Milliken is to be placed; that Milliken is liable, if the money had been lost by any neglect on his part that shows a want of ordinary diligence will be conceded, and his liability must -depend on the facts from which this negligence is ¡sought to be established.
There is no proof whatever that Milliken knew that the pension or bounty money had been allowed; but, on the contrary, the plain inference from the record is that he was entirely ignorant of any final action on the claim. He knew that the former .guardian had made the application through an attorney, and with the delays attending the prosecution of such claims, and the security of the claim when allowed being so apparent, he doubtless made no inquiry within the ten months. He knew the money would be in the vaults of the treasury, if the claim was allowed, a safer deposit than in his own pocket, and had no right to anticipate the bad faith of the former guardian, or that he would or could arm himself with the certificate of the county court clerk that he was still the guardian to enable him to get this money. It niay be, and is urged, that Mil-liken- should have notified the pension department that he was the .guardian, and- for that reason was ■ guilty of negligence. Why should he have notified *645the agent of the government, or filed the evidence of his appointment, before he was entitled to draw the money? If an insurer of the fund, it was bis, duty to do so, or if he had reason to believe that, the former guardian would practice such a fraud, he might and ought to be held responsible. Ordinarily the debtor paying the money to one who has. been removed, or is not the guardian, would still remain liable to the real guardian; but in this caso Milliken can not sue the government, and it is entirely optional with those in power whether they will again pay it; in fact, would require legislation on the subject.
The only negligence Milliken has been guilty of consists in failing to use such diligence as would prevent one whom he had the right to believe was perfectly honest from stealing this fund. If he had known the fund was in the treasury for him, his permitting it to remain there for nine or ten months without using it would not constitute gross neglect. How many business men permit money to remain in a place of safety for á much longer time without even interest as a precaution against loss?
It is not bad faith or gross neglect for a guardian to permit his ward’s funds to remain in the vaults of the government for ten months without withdrawing them. He may be chargeable with interest, but if some one else withdraws the money by deception and fraud, the guardian is not responsible. Where the guardian has acted in good faith, and not been guilty of gross neglect, he is not responsible. He may indulge the debtor to his ward from time to *646time without suing him, and if the debtor should become insolvent he is not responsible unless he had reason to believe that his failure to sue would result in loss to his ward. So in this case. he had every reason to believe, the government being the debtor, that the claim when allowed would be perfectly safe, and the only reason- he can be held bound is his failure to anticipate the dishonest conduct of Bryan, and to give the pension agent notice of the fact that he was entitled ‘ to the money, and not Bryan.
This is a .higher degree of diligence than the conduct of any such fiduciary should be measured by, .and instead of making him responsible for failing to do that which an ordinarily prudent man would have done under the circumstances, he is in fact made an insurer of thé ward’s money.
For these reasons I must dissent from the opinion rendered. (Cross v. Petree, 10 B. M., 413.)